

115 S314 IS: FIX Credit Reporting Errors Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 314IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Ms. Klobuchar (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance consumer rights relating to consumer report disputes by requiring provision of
			 documentation provided by consumers.
	
 1.Short titleThis Act may be cited as the FIX Credit Reporting Errors Act or the FIX Act. 2.Provision of documentation provided by consumersSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended—
 (1)in subsection (a)—
 (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting , including documentation provided by the consumer, after relevant information; and
 (ii)in subparagraph (B), by inserting , including documentation provided by the consumer, after relevant information; and
 (B)in paragraph (4), by inserting , including documentation, after relevant information; and
 (2)in subsection (f)(2)(B)(ii), by inserting , including documentation, after relevant information.